                 Case 20-11768-CSS              Doc 292       Filed 08/07/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In Re:
                                                                 Chapter 11

LUCKY BRAND DUNGAREES, LLC, et al.,1                             Case No. 20-11768 (CSS)

                                  Debtors.                       (Jointly Administered)

                                                                 Related Docket No. 180

              LIMITED OBJECTION OF MAUI OUTLETS ASSOCIATES, LLC
                   TO POTENTIAL ASSUMPTION AND ASSIGNMENT
                     OF UNEXPIRED LEASE AND CURE AMOUNT

         Maui Outlets Associates, LLC (“Maui Outlets”), by its undersigned counsel, hereby files

this limited objection to the potential assumption and assignment of the unexpired lease and

proposed cure amount for Maui Outlets (“Limited Objection”) as set forth in the Debtors’ July

24, 2020 Notice of Potential Assumption and Assignment of Executory Contracts or Unexpired

Leases and Cure Amounts (the “Cure Notice”) [Docket No. 180], and states:

         1.       Maui Outlets, as successor in interest to The Outlets of Maui 1, LLC, is a creditor

and the landlord of Debtor Lucky Brand Dungarees Stores, LLC (the “Debtor”), pursuant to that

certain Lease, dated August 16, 2013, covering Suite #H2 (the “Premises”) doing business as

“Lucky Brand Jeans” in The Outlets of Maui, Lahaina, Hawaii (the “Shopping Center”)

(hereinafter, such Lease, as it may be amended, is referred to as the “Lease”). Upon information

and belief, a copy of the Lease is in the Debtor’s possession.




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540
S Santa Fe Avenue, Los Angeles, California 90013.


                                                          1
35608789.1
              Case 20-11768-CSS        Doc 292      Filed 08/07/20    Page 2 of 7




         2.    In an email, dated July 25, 2020, the Debtor’s counsel confirmed to counsel for

Maui Outlets that the reference to Jones Lang LaSalle Americas, Inc. on page 18 of the Cure

Notice is meant to be a reference to the Maui Outlets Lease.

         3.    In pertinent part, the Cure Notice alleges that the Proposed Cure Amount owed to

Maui Outlets is $61,754.00 (the “Proposed Cure Amount”) and otherwise provides notice of the

potential assumption and assignment of the Lease.

         4.    Maui Outlets does not necessarily object to Debtor’s potential assumption and

assignment of the Lease, provided that Maui Outlets is timely paid in full the accurate cure

amount owed to it and receives adequate assurance of future performance. Maui Outlets files

this Limited Objection as a protective measure in an abundance of caution.

         5.    Maui Outlets objects to the Proposed Cure Amount for the reasons set forth

below.

         6.    As of August 1, 2020, the accurate cure amount owed to Maui Outlets is not less

than $82,677.27, consisting of (a) the unpaid balance of the amounts due and unpaid under the

Lease, aggregating $76,704.77, as itemized in the account statement attached hereto as Exhibit

A, exclusive of attorneys’ fees and costs, plus (b) attorneys’ fees of $5,972.50, together with

additional amounts thereafter accruing, arising and/or being chargeable under and/or reconciled

pursuant to the Lease, including, without limitation, additional Base Rent and other amounts,

including, without limitation, additional attorneys’ fees and costs, and damages which may be

incurred by and/or otherwise subsequently revealed to Maui Outlets.

         7.    Pursuant to Sections 11.3, 20.2 and 20.3 of the Lease, Maui Outlets is entitled to

recover its reasonable attorneys’ fees and costs incurred in connection with Debtor’s Chapter 11

case. Attorneys’ fees and costs incurred in enforcement of the covenants, obligations, and



                                                2
35608789.1
               Case 20-11768-CSS         Doc 292     Filed 08/07/20      Page 3 of 7




conditions of the Lease, must be paid as a condition of the assumption of the Lease, See, e.g.

Urban Retail Properties, v. Loews Cineplex Entertainment Corporation, et al., 2002 WL

5355479 at 152 (S.D.N.Y. April 9, 2002).

        8.      In order to assume the Lease, Debtor is required to cure defaults existing under

the Lease, pursuant to Bankruptcy Code Section 365(b)(1)(A), which provides in pertinent part

that “[i]f there has been a default in an executory contract or an unexpired lease of the debtor, the

trustee may not assume such contract or lease, unless at the time of assumption of such contract

or lease, the trustee ... cures, or provides adequate assurance that the trustee will promptly cure,

such default . . .” Id.

        9.      Debtor cannot assume the Lease unless, among other things, Debtor pays to Maui

Outlets the full amount of Maui Outlets’ cure claim under Bankruptcy Code Section 365 as of

the effective date of Debtor’s assumption of the Lease, as approved by entry of an appropriate

order of this Court.

        10.     Maui Outlets reserves any and all rights and remedies available to it pursuant to

the Lease, applicable law and in equity, including, without limitation, the right to amend or

supplement this Limited Objection, including, without limitation, to add additional sums that are

due and/or may accrue or become due to Maui Outlets under the Lease, including in connection

with any future periodic reconciliations or otherwise. Maui Outlets further reserves the right to

interpose subsequent objections in connection with any actual proposed assumption and/or

assignment of the Lease based on adequate assurance of future performance, as required to be

provided to Maui Outlets pursuant to 11 U.S.C. § 365 and as to which Debtor and any proposed

assignee have the burden of proof.




                                                 3
35608789.1
              Case 20-11768-CSS         Doc 292     Filed 08/07/20     Page 4 of 7




        WHEREFORE, for the foregoing reasons, Maui Outlets respectfully requests that this

Court condition any potential assumption by Debtor of the Lease, as the same may be amended,

upon (i) any order approving the assumption of the Lease requiring that Debtor pay in full to

Maui Outlets the aggregate cure claim of Maui Outlets existing as of the effective date of

assumption of the Lease as approved by entry of an assumption order, or any Plan and any order

confirming such Plan, including, in part and without limitation, those reasonable attorneys’ fees

and costs incurred by Maui Outlets, or such other cure amount as may be mutually agreed

between Maui Outlets and Debtor; and (ii) the Court otherwise granting to Maui Outlets such

other and further relief as may be just and appropriate in the circumstances.

Dated: August 7, 2020               HONIGMAN LLP

                                    Attorneys for Maui Outlets Associates, LLC

                                    By: /s/ Lawrence A. Lichtman
                                    Lawrence A. Lichtman (MI Bar #P35403)
                                    Not admitted in Delaware
                                    2290 First National Building
                                    660 Woodward Avenue
                                    Detroit, MI 48226-3506
                                    Telephone: (313) 465-7590
                                    Facsimile: (313) 465-7591
                                    Email: llichtman@honigman.com




                                                4
35608789.1
                 Case 20-11768-CSS              Doc 292       Filed 08/07/20         Page 5 of 7




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re:
                                                                 Chapter 11
LUCKY BRAND DUNGAREES, LLC, et al.,1
                                                                 Case No. 20-11768 (CSS)
                                  Debtors.
                                                                 (Jointly Administered)



                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the filing of the foregoing document will cause it to

be served electronically in the CM/ECF system of the United States Bankruptcy Court for the

District of Delaware which will send notification of such filing to all the parties involved in this

matter who are registered parties of interest.

       In addition, the undersigned has caused the following parties to be served via email, so as

to be received no later than 4:00 p.m. prevailing Eastern Time on August 7, 2020:

George A. Davis, Esq.                                        David A. Wender, Esq.
LATHAM & WATKINS LLP                                         Antone J. Little, Esq.
885 Third Avenue                                             Alston & Bird LLP
New York, New York 10022                                     One Atlantic Center
george.davis@lw.com                                          1201 West Peachtree Street, Suite 4900
                                                             Atlanta, GA 30309-3424
                                                             david.wender@alston.com
                                                             antone.little@alston.com

Jeffrey Wolfe, Esq.                                          Mark D. Collins, Esq.
Greenberg Traurig, LLP                                       Richards, Layton & Finger, PA
One International Place, Suite 200                           920 N King Street
Boston, MA 02110                                             Wilmington, DE 19801
wolfje@gtlaw.com                                             collins@rlf.com



1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540
S Santa Fe Avenue, Los Angeles, California 90013.

35608789.1
             Case 20-11768-CSS       Doc 292    Filed 08/07/20    Page 6 of 7




Ted A. Dillman, Esq.                            Bradford J. Sandler, Esq.
Christina Craige, Esq.                          Jeffrey N. Pomerantz, Esq.
Latham & Watkins LLP                            Colin R. Robinson, Esq.
355 South Grand Avenue, Suite 100               Pachulski Stang Ziehl & Jones LLP
Los Angeles, California 90071                   919 N. Market Street, 17th Floor
ted.dillman@lw.com                              Wilmington, DE 19801
chris.craige@lw.com                             bsandler@pszjlaw.com
                                                jpomerantz@pszjlaw.com
                                                crobinson@pszjlaw.com

Kevin J. Simard, Esq.                          Susan E. Kaufman, Esq.
Jennifer Conway Fenn, Esq.                     919 North Market Street
Choate Hall & Stewart LLP                      Suite 460
Two International Place                        Wilmington, DE 19801
Boston, MA 02110                               skaufman@skaufmanlaw.com
ksimard@choate.com
jfenn@choate.com

Jeffrey Wolfe, Esq.                            Juliet Sarkessian, Esq.
Greenberg Traurig, LLP                         The U.S. Trustee
One International Place, Suite 200             844 King Street, Suite 2207
Boston, MA 02110                               Lockbox 35
wolfje@gtlaw.com                               Wilmington, Delaware, 19801
                                               juliet.m.sarkessian@usdoj.gov

Thomas Califano, Esq.                          Holly Snow, Esq.
Shmuel Klahr, Esq.                             Paul Hastings LLP
DLA Piper LLP (US)                             71 S. Wacker Drive, 45th Floor
1251 Avenue of the Americas                    Chicago, IL 60606
27th Floor                                     hollysnow@paulhastings.com
New York, NY 10020
thomas.califano@dlapiper.com
shmuel.klahr@dlapiper.com

Kelley A. Cornish, Esq.                        Kara Hammond Coyle, Esq.
Edward T. Ackerman, Esq.                       Joseph M. Mulvihill, Esq.
Brian Bolin, Esq.                              Young Conaway Stargatt & Taylor, LLP
Jeffrey L. Stricker, Esq.                      Rodney Square, 1000 N. King Street
Paul, Weiss, Rifkind,                          Wilmington, Delaware 19801
Wharton & Garrison LLP                         kcoyle@ycst.com
1285 Avenue of the Americas                    jmulvihill@ycst.com
New York, NY 10019
KCornish@paulweiss.com
EAckerman@paulweiss.com
BBolin@paulweiss.com
JStricker@paulweiss.com



35608789.1
             Case 20-11768-CSS            Doc 292   Filed 08/07/20   Page 7 of 7




 David A. Wender, Esq.
 Antone J. Little, Esq.
 Alston & Bird LLP
 One Atlantic Center
 1201 West Peachtree Street, Suite 4900
 Atlanta, GA 30309-3424
 david.wender@alston.com
 antone.little@alston.com




Dated: August 7, 2020                        /s/ Lawrence A. Lichtman
                                             Lawrence A. Lichtman




35608789.1
